UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 November 18, 2014 Date of Report (date of earliest event reported) MICRON TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Delaware 1-10658 75-1618004 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8000 South Federal Way Boise, Idaho83716-9632 (Address of principal executive offices) (208) 368-4000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item 8.01. Other Events. On November 18, 2014, Scott J. DeBoer, an executive officer of the Company, entered into a prearranged trading plan under Rule 10b5-1 of the Securities and Exchange Act of 1934.Rule 10b5-1 permits officers and directors of public companies to adopt predetermined plans for selling specified amounts of stock.Mr. DeBoer’s trading plan provides for the sale of up to 163,337 shares of the Company’s stock over an 11-month period beginning in January 3, 2015. On November 18, 2014, Brian M. Shirley, an executive officer of the Company, entered into a prearranged trading plan under Rule 10b5-1 of the Securities and Exchange Act of 1934.Rule 10b5-1 permits officers and directors of public companies to adopt predetermined plans for selling specified amounts of stock.Mr. Shirley’s trading plan provides for the sale of up to 251,500 shares of the Company’s stock over a 7-month period beginning in January 19, 2015. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MICRON TECHNOLOGY, INC. Date: November 19, 2014 By: /s/ Ronald C. Foster Name: Ronald C. Foster Title: Chief Financial Officer and Vice President of Finance 2
